EXHIBIT 10.6

 

EMPLOYMENT AGREEMENT
(Caryn Crump)

 

     THIS AGREEMENT made as of the 4th day of October, 2004, by and among Rock
of Ages Corporation, a Delaware corporation, with a place of business at 772
Graniteville Road, Graniteville, Vermont (the "Company"), and Caryn Crump (the
"Employee"), residing at 115 N. 53rd Street, Omaha, Nebraska 68132.

FACTUAL BACKGROUND:

     A. Company wishes to employ Employee as an officer of the Company,
initially as Vice President/Marketing of the Memorials Division of the Company,
reporting to the Chief Operating Officer of the Memorials Division of the
Company, with principal responsibilities for the development and implementation
of the Company's marketing strategy for its memorial products to increase sales
of the Company's products within its memorial distribution system (the
"Position") and with such other executive duties and responsibilities, and such
other or different senior executive positions, as Company may assign to
Employee; and Employee wishes to accept such employment subject to the terms and
conditions of this agreement.

     B.  Company and its direct and indirect subsidiaries, successors and
assigns (herein referred to as the ROAC Corporate Group) quarry, manufacture,
sell and otherwise deal in granite, marble, bronze and other memorials,
monuments and other products, perform services related thereto, and market such
products and services at wholesale and retail in the United States and in
various foreign countries (Company's "Business") and have accumulated valuable
and confidential information including trade secrets and know-how relating to
technology, manufacturing procedures, formulas, machines, marketing plans,
sources of supply, business strategies and other business records.

     C.  The agreement by Employee to enter into the covenants contained herein
is a condition precedent to the employment of Employee by the Company in the
Position; Employee hereby acknowledges said covenants and acknowledges that
Employee's execution of this agreement is an express condition of Employee's
employment; and that said covenants are given as material consideration for such
employment and the other benefits conferred upon Employee by this agreement.

     D.   As used herein, the term "Company" shall refer to Company and, where
applicable, to any member of the ROAC Corporate Group for which Employee may
from time to time be performing services under this agreement.

--------------------------------------------------------------------------------

     NOW, THEREFORE, in consideration of the foregoing, the employment provided
hereunder, and other valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

     1.  EMPLOYMENT.  Company agrees to employ Employee, and Employee accepts
employment in the Position, reporting to the Chief Operating Officer of the
Memorials Division of the Company, all upon the terms and conditions hereinafter
set forth.

     2.  DUTIES AND POLICIES.

          (a)  DUTIES.  The Employee agrees to devote her full time and best
efforts to Employee's employment duties in the Position or such other or
different positions to which Employee may be assigned during the Term (as
hereinafter defined), and to such other duties as may be assigned to Employee
from time to time by Company. Notwithstanding the foregoing, the Employee may,
subject to the provisions of the Company's Code of Business Conduct and Ethics
and with the approval of the Chief Operating Officer of the Memorials Division,
serve as a director or officer of an organization or entity not in a competing
business with the Company; deliver lectures, write articles or books, or fulfill
speaking engagements; engage in charitable and community activities, provided,
in each case, that such activities do not interfere with the performance of
Employee's duties hereunder.

          (b)  POLICIES.  Employee agrees to abide by the policies, rules,
regulations or usages applicable to Employee as established by Company and the
ROAC Corporate Group, from time to time and provided to Employee in writing
(collectively, the Company's "Policies").

          (c)  COMPANY LOCATIONS. Employee shall be primarily assigned to the
Company's Graniteville, Vermont office, but the Employee must be available for
regular travel, meetings and temporary functions at customers, and other Company
and ROAC Corporate Group locations as may be required to fulfill the duties and
responsibilities of the Position.

           3. TERM.  The term of this agreement (the "Term") shall be five (5)
years, beginning on the date first above written, unless terminated earlier as
hereinafter provided.

           4.  COMPENSATION. For all services to be rendered by Employee in any
capacity hereunder, the Company shall pay Employee the following:

          (a)  SALARY.  The Company shall pay Employee an annual salary of Two
Hundred Twenty Five Thousand Dollars ($225,000), less withholding and other
taxes required by federal and state law (the "Annual Base Salary"), payable in
equal monthly installments. Employee shall be eligible to receive increases in
Employee's Annual Base Salary pursuant to periodic salary reviews consistent
with Company's corporate policies, with the first such review to be made as of
January 1, 2006; it being understood such increases are not guaranteed, but are
subject to Employee's job performance and the determination by the Company, in
its sole discretion, to award salary increases to Employee.

- 2 -

--------------------------------------------------------------------------------

           (b)  BONUS.  Employee may also be awarded a bonus or bonuses from
time to time during the Term in such amounts, if any, and at such time, if any,
as the Company may determine, in its sole discretion, to award such bonuses.
Employee's annual bonus target shall be up to 50% of Annual Base Salary, with
performance criteria to achieve the bonus target to be set by the COO of the
Memorials Division or such other person as may be designated by the Company from
time to time.

           5.  FRINGE BENEFITS. During the term of this agreement, Employee
shall be entitled to participate in such fringe benefits as, from time to time,
may be applicable to the Company's similarly situated employees, subject to the
terms and conditions of such fringe benefit plans. The Employee's "Initial
Fringe Benefits" include those listed on EXHIBIT 5 attached hereto and
incorporated herein by reference. The Initial Fringe Benefits may be phased out
and terminated and the Company may substitute for the Initial Fringe Benefits
such different and/or additional fringe benefits as the Company from time to
time, after the date hereof, makes available for the Company's similarly
situated employees.

          Fringe benefits as used in this section do not include cash
compensation, stock options or other compensation. The Company reserves the
right to modify, eliminate or change fringe benefits in its discretion. Fringe
benefits provided to Employee will, however, generally be not less advantageous
to Employee than those provided by Company to its similarly situated employees.

         6.  INCENTIVE STOCK OPTIONS. The Company, subject to approval by the
Rock of Ages Corporation ("ROAC") Compensation Committee, will grant Employee
incentive stock options under the Rock of Ages Corporation Amended and Restated
1994 Stock Plan (the "Option Plan") for Twenty Five Thousand (25,000) shares of
ROAC Class A Common Stock, One Cent ($.01) par value, at a price per share
authorized and approved by the grant by the ROAC Compensation Committee, namely
the closing price of the ROAC Class A Common Stock on the date of grant in
accordance with ROAC's 1994 Stock Plan (the "Plan"), by ROAC and Employee of
ROAC's standard form Stock Option Agreement, which will provide that the term of
the option will be for ten (10) years, and that the options will vest in equal
installments over three years, commencing one year from date of grant.

        7.  TERMINATION.

        (a)  TERMINATION BECAUSE OF DEATH OR TOTAL DISABILITY. This agreement
will terminate automatically upon the date of Employee's Death or Total
Disability. Employee shall be deemed to have incurred a Total Disability:

               (i)  if Company maintains a long term disability policy in effect
for the benefit of Employee, on the date when the Employee shall have received
total disability benefits under said policy for a period of six (6) months;

- 3 -

--------------------------------------------------------------------------------

               (ii) if no such long term disability insurance policy is in
effect on the date when Employee suffers from a physical or mental disability of
such magnitude and effect that Employee is unable to perform the essential
functions of Employee's assigned Position notwithstanding reasonable
accommodation and such disability continues during a period of twelve (12)
continuous or noncontinuous months within the eighteen (18) month period
beginning on the first day of the month in which the first day of disability
occurs;

               (iii)  if Employee illegally uses drugs and, as a result,
performance of Employee's duties and/or employment with Company is in any way
impaired; or

               (iv) on the date when Employee receives more than twelve (12)
weeks of payments under the Social Security Act because it is determined by the
Social Security Administration that Employee is totally disabled.

Total Disability as set forth in subsections (ii) or (iii) above shall be deemed
to have occurred upon the written certification to Company thereof by the
Employee's personal physician, which certification may be requested in writing
by Company. If Employee does not have a personal physician or refuses to consult
with Employee's personal physician, Company may select a licensed physician,
board-certified in internal medicine or family practice, at its cost, to examine
the Employee, which physician shall, for purposes hereof, be deemed to be the
Company's physician; provided, that if Employee refuses to be examined by the
Company's physician within thirty (30) days after the physician's appointment by
Company, then Employee may be conclusively presumed to have become Totally
Disabled as of the close of such thirty (30) days period. If Employee disagrees
with the opinion of Company physician, then Employee may select a second
licensed, board-certified physician, at Employee's cost, to examine Employee. If
said two (2) physicians disagree as to whether Employee is Totally Disabled,
then the personal physician and the Company shall then select a third licensed,
board-certified physician, with the cost of this third physician to be split
between Company and Employee, to examine Employee. Upon examination of Employee
by the three (3) physicians, each physician shall render an opinion with respect
to the condition of Employee in regards to Employee's Total Disability, and the
opinion of a majority of the physicians shall be binding upon all parties.

     (b)  TERMINATION BY THE COMPANY OR EMPLOYEE. The Company may terminate this
agreement with or without cause and by giving Employee thirty (30) days prior
written notice. In the event of termination or notice of termination by Company
without cause, or in the event that Employee terminates this agreement for "Good
Reason" (defined below) Employee will be entitled to the following: (i) the then
current Annual Base Salary, payable in 12 equal monthly installments (less
applicable withholdings), with the first such installment being due on the 15th
day of the month following the date of such termination and subsequent payments
being made on the same day of each of the following months; (ii) earned but
unpaid bonus (if any) for the year in which this agreement is terminated,
prorated to date of termination and payable when such bonuses are normally paid;
(iii) continuation of health care coverage at active employee contribution rates
for a period of 2 years following the date of termination of this agreement,
provided, however, that health care coverage shall cease if the Employee or
Employee's spouse becomes eligible for health care coverage at another employer;
(iv) reimbursement for outplacement services in an aggregate amount not to
exceed $5,000. Said payments shall release the Company from any further
obligations under this agreement.

- 4-

--------------------------------------------------------------------------------

Termination of Employee by the Company for (1) abandonment by the Employee of,
or chronic, habitual or continuous failure by Employee to perform, over a period
of thirty (30) or more days, Employee's duties as an employee hereunder; (2)
violation, default or breach of any of Employee's material covenants and
agreements hereunder; (3) Employee's material failure to observe, comply with or
to abide by the Company's Policies after written notice and a reasonable
opportunity to cure; (4) embezzlement or other theft of corporate property; (5)
drug, alcohol or other substance abuse, (6) sexual harassment, battery or other
criminally actionable offense by Employee against an employee or customer of the
Company; or (7) Employee's conviction of any felony while employed by the
Company shall constitute and be in all respects termination for cause by the
Company. In the event that Employee's employment hereunder is terminated with
cause, or in the event that Employee resigns in lieu of such termination,
Employee shall not be entitled to payment of any further compensation, salary or
benefits under the terms of this agreement (including the termination payment
described above) except (i) Annual Base Salary to date of termination; (ii) any
vested benefits under the then current Company employee benefit plans; (iii)
accrued but unused vacation; and (iv) any benefit continuation or conversion
rights under the then current Company employee benefit plans.

Employee may resign from employment at any time for any reason and terminate
this agreement by giving thirty (30) days written notice to Company of such
intention. In such event, Company may, in its discretion, permit Employee to
work through the notice period or accept the Employee's immediate resignation.
In the event of a resignation by Employee, Employee shall not be entitled to
payment of any further compensation, salary or benefits under the terms of this
agreement (including the termination payment described above) except (i) Annual
Base Salary to date of termination; (ii) earned but unpaid bonus for the year
prior to the date of termination; (iii) any vested benefits under the then
current Company employee benefit plans; (iv) accrued but unused vacation; and
(v) any benefit continuation or conversion rights under the then current Company
employee benefit plans.

- 5 -

--------------------------------------------------------------------------------

For the purposes of this section 7, "Good Reason" shall mean the occurrence,
without Employee's consent, of any of the following events or circumstances: (a)
any material breach by the Company of this agreement; (b) any material
diminution in the Employee's position, authority or responsibilities with the
Company; or (c) a change by the Company in the location of the Employee's office
at Graniteville, Vermont to a new location that is both (i) outside a radius of
50 miles from the Employee's principal residence in Vermont and (ii) more than
50 miles from the Employee's office in Graniteville, Vermont.

    (c) TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL. If the Employee's
employment hereunder is terminated (x) by the Company (other than a termination
due to Employee's death, Disability or for cause) within 12 months after a
Change in Control, or (y) by the Employee for Good Reason within 12 months after
a Change in Control, then (1) the Company shall pay to the Employee a lump sum
in cash within 15 days after the effective date of termination equal to one (1)
times the then current Annual Base Salary, plus the benefits referenced in
section 7(b)(ii), (iii) and (iv) and (2) immediately prior to the effective date
of such termination, any outstanding options granted to Employee pursuant to the
Option Plan shall fully vest and become immediately exercisable.

      For the purposes of this Agreement, a "Change in Control" shall mean:

          (i)  the acquisition by any individual or entity, or by any "group" or
"person" (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) (an individual or entity
or any such group or person, a "Person"), of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) after the date of this
Agreement of 50% or more of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this paragraph (i), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company;
(2) any acquisition by the Company or by any entity controlled by the Company;
(3) any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or by any entity controlled by the Company; (4) any
acquisition pursuant to a transaction which satisfies the criteria set forth in
clauses (A), (B) and (C) of paragraph (iii) below; or (5) any acquisition by
Kurt M. Swenson or his siblings, any Permitted Transferee (as defined in the
Company's Amended and Restated Certificate of Incorporation as in effect as of
the date of this Agreement) of Kurt M. Swenson or his siblings, any Person
controlled by any such Person(s) or any group of which any such Person is a
member (any of the Persons described in this clause 5 being referred to as an
"Excluded Person"); or

      (ii) individuals who, as of the date of this Agreement, constitute the
Board (the "Incumbent Board"), cease for any reason to constitute at least a
majority of the Board, other than in connection with a transaction between or
among the Company and any Excluded Person(s) (an "Excluded Transaction");
provided, however, that any individual becoming a director after the date of
this Agreement whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least the majority of the directors
then comprising the Incumbent Board (other than such an individual becoming a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) shall be
considered for all purposes of this definition of "Change in Control" as though
such individual were a member of the Incumbent Board; or

- 6 -

--------------------------------------------------------------------------------

       (iii) consummation by the Company of a merger or consolidation other than
a merger or consolidation constituting an Excluded Transaction (a "Business
Combination"), unless, immediately following consummation of such Business
Combination, (A) the Outstanding Company Voting Securities immediately prior to
consummation of such Business Combination continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity in such Business Combination, or of the ultimate parent entity
of such surviving entity if such surviving entity has any direct or indirect
parent entities immediately following consummation of such Business Combination)
more than 40% of the combined voting power of the then outstanding securities or
other interests entitled to vote generally in the election of directors or other
governing body of such surviving entity (or of the ultimate parent entity of
such surviving entity if such surviving entity has any direct or indirect parent
entities immediately following consummation of such Business Combination); (B)
no Person (excluding any (1) Excluded Person, (2) direct or indirect parent
entity of the surviving entity in such Business Combination and (3) employee
benefit plan (or related trust) of the Company (including the Company as the
surviving entity in such Business Combination) or of any subsidiary of the
Company) beneficially owns (within the meaning of Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, securities or other interests
representing 50% or more of the combined voting power of the outstanding
securities or other interests entitled to vote generally in the election of
directors or other governing body of such surviving entity (or of the ultimate
parent entity of such surviving entity if such surviving entity has any direct
or indirect parent entities immediately following consummation of such Business
Combination); and (C) at least half of the members of the board of directors or
other governing body such of surviving entity (or of the ultimate parent entity
of such surviving entity if such surviving entity has any direct or indirect
parent entities immediately following consummation of such Business Combination)
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

     (iv)  the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or consummation of the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity or an entity at least 60% of the combined
voting power of the voting securities of which are beneficially owned (within
the meaning of Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, by stockholders of the Company in substantially the same proportions
as their ownership of Outstanding Company Voting Securities immediately prior to
such sale.

- 7 -

--------------------------------------------------------------------------------

     As used in the foregoing definition of "Change of Control," "control" or
"controlled" shall have the meaning set forth in Rule 405 under the Securities
Act of 1933, as amended.

     8.   NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Employee acknowledges that
during Employee's employment, Employee will become fully familiar with all
aspects of Company's Business and the ROAC Corporate Group's businesses, and
will obtain access to confidential and proprietary information relating to such
businesses. Employee understands, agrees and covenants that such information is
valuable and Employee has no property interest in it. Therefore, Employee
covenants and agrees that during Employee's employment with Company and
thereafter, Employee will not use, disclose, communicate or divulge such
information to any person not employed by Company and the ROAC Corporate Group,
or use such information except as may be necessary to perform Employee's duties
as an Employee under this agreement. Employee's obligations in this section
shall survive the expiration of the Term of this agreement and/or termination of
Employee's employment under this agreement for any reasons whatsoever.

    9.  NON-SOLICITATION OF EMPLOYEES, CLIENTS AND CUSTOMERS. During the Term of
this agreement and for the period of Employee's non-competition covenant set
forth in Section 11 hereof, following the termination of this agreement,
Employee agrees not to, on Employee's own behalf or on behalf of any other
person, corporation, firm or entity, directly or indirectly, solicit or induce
any client, customer, employee or sales representative of Company or the ROAC
Corporate Group to stop doing business with or to leave any of the said
companies for any reason whatsoever or to hire any of said companies' employees.

   10.  RETURN OF PROPERTY. Upon termination or non-renewal of this agreement
for any reason, employee agrees to immediately return all Company and ROAC
Corporate Group property, whether confidential or not, without keeping copies or
excerpts thereof, including, but not limited to, computers, printers, customer
lists, samples, product information, financial information, price lists,
marketing materials, keys, credit cards, automobiles, technical data, research,
blueprints, trade secrets information, and all confidential or proprietary
information.

   11.  NON-COMPETITION COVENANT BY EMPLOYEE. Company and Employee agree that
the Company and the ROAC Corporate Group are currently engaged in the business
of quarrying, manufacturing, lettering, setting, marketing and selling at need
and pre-need granite, bronze and other memorials and monuments and related
products and services at wholesale and at retail (herein collectively referred
to as the "Restricted Business") and Company is, or during the Term intends to
be, engaged in the Restricted Business in every state of the United States as of
the date of this agreement and has hereby hired the Employee to help expand and
grow the Restricted Business. Therefore, the restricted territory shall include
all the states of the United States (the "Restricted Territory"). Accordingly,
as a material and essential inducement to Company to hire the Employee and in
consideration of Company's agreements with the Employee under this agreement,
Employee agrees that during the Term of this agreement and, if this agreement is
terminated for any reason, lapses, is not renewed for any reason, or Employee is
not employed (with or without a written contract) by Company after the end of
the Term hereof for any reason, then, in any such case, for a period equal to
two (2) years thereafter Employee will not, in the Restricted Territory,
directly or indirectly, in any manner whatsoever:

- 8 -

--------------------------------------------------------------------------------

        (a) compete with Company, its successors and assigns, or the ROAC
Corporate Group, its successors and assigns, in the Restricted Business, in the
Restricted Territory;

        (b) engage in the Restricted Business, except as an employee of Company
or the ROAC Corporate Group, in the Restricted Territory;

        (c) have any ownership interest in (other than the ownership of less
than five percent (5%) of the ownership interests of a company whose stock or
other ownership interests are publicly traded) any business entity which
engages, directly or indirectly, in the Restricted Business in the Restricted
Territory except for any ownership interest owned by Employee during the Term of
this agreement, and after termination of this agreement, in the Company or in
any member of the ROAC Corporate Group;

        (d)  contract, subcontract, work for, solicit work from, solicit Company
or ROAC Corporate Group employees for, or solicit customers for, advise or
become affiliated with, any business entity which engages in the Restricted
Business in the Restricted Territory except as an employee of Company or of the
ROAC Corporate Group; or

        (e) lend money or provide anything of value to any entity which engages
in the Restricted Business in the Restricted Territory.

        The term "compete" as used in this Section 11 means engage in
competition, directly or indirectly, either as an employee, officer, director,
owner, agent, member, consultant, partner, sole proprietor, stockholder, or any
other ownership form or other capacity.

        While the restrictions as set forth herein and in Sections 8, 9 and 11
are considered by the parties hereto to be reasonable in all circumstances, it
is recognized that any one or more of such restrictions might fail for
unforeseen reasons. Accordingly, it is hereby agreed and declared that if any of
such restrictions shall be adjudged to be void as unreasonable in all
circumstances for the protection of Company and the ROAC Corporate Group and
their interests, but would be valid if part of the wording thereof were deleted,
the period thereof reduced, or the range of activities or area dealt with
reduced in scope, such restrictions shall apply with the minimum modification as
may be necessary to make them valid and effective, while still affording to
Company and the ROAC Corporate Group the maximum amount of protection
contemplated thereby.

- 9 -

--------------------------------------------------------------------------------

       Employee represents that he has carefully reviewed Employee's restrictive
non-competition covenant set forth in this Section 11 and the non-disclosure
covenant in Section 8 and the non-solicitation covenant in Section 9 and has
determined that these covenants will not impose undue hardship, financial or
otherwise, on Employee; that their Restrictive Territory and duration will not
impose a hardship on Employee; that they protect Company's and the ROAC
Corporate Group's legitimate interests in their investment in Employee and in
their goodwill of their Restricted Business; and that in Employee's opinion
Employee not being able to compete in the Restrictive Territory for the duration
of Employee's covenants will not be injurious to the public interest.

      Employee agrees that Employee's breach of Employee's covenants in Sections
8, 9, 10 and 11 will cause irreparable harm to Company and the ROAC Corporate
Group.

     12. LOYALTY. Employee shall devote Employee's full time and best efforts to
the performance of Employee's employment under this agreement. During the term
of this agreement, Employee shall not at any time or place whatsoever, either
directly or indirectly, engage in the Restricted Business or any other
professional or active business to any extent whatsoever, except on or pursuant
to the terms of this agreement, or with the prior written consent of Company.

     Employee agrees that he will not, while this agreement is in effect, do any
unlawful acts or engage in any unlawful habits or usages which injure, directly
or indirectly, Company and its business or the ROAC Corporate Group and its
businesses.

    13. GOVERNING LAW, JURISDICTION AND VENUE. This agreement shall be governed
by and construed in accordance with the laws of the State of Vermont.

    14.  HEADINGS. The descriptive headings of the several sections of this
agreement are inserted for convenience of reference only and shall not control
or affect the meanings or construction of any of the provisions hereof.

    15.  SEVERABILITY AND VIOLATION OF LAWS. If any provision of this agreement
shall be held invalid or unenforceable according to law, such provision shall be
modified to the extent necessary to bring it within the legal requirements. Any
such invalidity or unenforceability shall not affect the remaining provisions of
this agreement, and such remaining provisions shall continue in full force and
effect.

- 10 -

--------------------------------------------------------------------------------

    16.  SPECIFIC PERFORMANCE. The Employee hereby agrees and stipulates that it
would be impossible to measure in monetary terms the damages which would be
suffered by Company in the event of any breach by Employee of Sections 8, 9, 10,
11 and 12 of this agreement. Therefore, if the Company shall institute any
action in equity to enforce such sections of this agreement, the Employee hereby
waives any claim or defense that the Company has an adequate remedy at law, and
the Employee agrees that the Company is entitled to specific performance of such
terms of the agreement.

     17.  NOTICES. Any notice or other communication required or permitted under
this agreement shall be in writing and shall be deemed to have been duly given
(i) upon hand delivery, or (ii) on the third day following delivery to the U.S.
Postal Service as certified or registered mail, return receipt requested and
postage prepaid, (iii) on the first day following delivery to a nationally
recognized United States overnight courier services for next business day
delivery with fee prepaid, or (iv) when telecopied or sent by facsimile
transmission if an additional notice is also given under (i), (ii) or (iii)
above within three (3) days thereafter. Any such notice or communication shall
be directed to a party at its address set forth below or at such other address
as may be designated by a party in a notice given to all other parties hereto in
accordance with the provisions of this section.

FOR THE COMPANY:

Rudolph R. Wrabel
President and COO/Memorials Division
Rock of Ages Corporation
772 Graniteville Road
Graniteville, Vermont 05654
Telephone: (802) 476 3121
Telecopy:   (802) 476 3110

With a copy to:

Michael B. Tule
Vice President/General Counsel
Rock of Ages Corporation
369 North State Street
Concord, NH 03301
Telephone: (603) 225-8397
Telecopy:   (603) 225-4801

- 11 -

--------------------------------------------------------------------------------

FOR THE EMPLOYEE:

Caryn Crump
115 N. 53rd Street
Omaha, Nebraska 68132

      18.ASSIGNMENT. The rights and obligations of Company together with its
obligations and all of Employee's covenants and agreements hereunder may be
assigned by Company to any parent, subsidiary or other affiliate of the Company
by operation of law or by contractual assignment; provided, however, that the
Company shall continue to guarantee the obligations, agreements, duties and
covenants hereunder. The rights and obligations of Employee under this agreement
are not assignable.

     19. COMPLETE AND ENTIRE AGREEMENT. This agreement contains all of the terms
agreed upon by the parties with respect to the subject matter hereof and
supersedes all prior agreements, representations and warranties of the parties
as to the subject matter hereof.

     20. AMENDMENTS. This agreement may be amended, or any provision of the
agreement may be waived, provided that any such amendment or waiver will be
binding on the parties only if such amendment or waiver is set forth in a
writing executed by all parties hereto. The waiver by any party hereto of a
breach of any provision of this agreement shall not operate or be construed as a
waiver of any other breach.

     21.  SURVIVAL. Sections 7(b) and (c), 8, 9, 10, 11, 12, 13, 15, 16, 17, 21
and 22 shall survive expiration of the Term of this agreement and/or termination
of Employee's employment under this Agreement.

 [REMAINING SPACE LEFT BLANK INTENTIONALLY]

- 12 -

--------------------------------------------------------------------------------


    22.  ARBITRATION.  The parties agree to submit any claim, action, grievance
or controversy (the "Grievance") arising under or out of this Agreement to final
and binding arbitration in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association. A request for arbitration must be
filed with the American Arbitration Association within six (6) months after the
grieving party knew or had reason to know of the events giving rise to the
Grievance, and a copy of the arbitration request must be served upon the other
party in accordance with Section 17. The decision of the arbitrator on any
Grievance submitted under this Section 22 will be final and binding on the
parties. The cost of the arbitrator and arbitration proceedings shall be borne
equally by the parties, and the arbitration shall be conducted in Burlington,
Vermont. The parties agree that the arbitrator shall have no authority to add
to, subtract from or modify in any way, the terms or provisions of this
agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this agreement, all as
of the date first written above.

     ROCK OF AGES CORPORATION           By: /s/ Rudolph R. Wrabel Witness       
Rudolph R. Wrabel, President
     and Chief Operating Officer/
     Memorials Division           /s/ Caryn Crump Witness   Caryn Crump

 

- 13 -

--------------------------------------------------------------------------------

 

                                                          

EXHIBIT 5

To Employment Agreement of

Caryn Crump

 

INITIAL FRINGE BENEFITS: The following is a list of the fringe benefits provided
to the Employee. These benefits may be phased out and terminated and the Company
may substitute for the Initial Fringe Benefits such different and/or additional
fringe benefits as the Company from time to time, after the date hereof, makes
available for the Company's similarly situated employees. Please see the Rock of
Ages Corporation Employee Resource Manual of Policies and Benefits and/or the
actual benefit plans for further information.

LIFE INSURANCE. One and one-half times annual salary rounded to nearest $1,000
(maximum currently $280,000). At retirement, coverage reduces to 50% with
maximum of $60,000. Fully paid by company. See plan for actual details.

MEDICAL INSURANCE.&nbps; Dual choice: Indemnity plan with vision care or a
managed plan with vision care and a dental plan option. Company pays 83% for the
indemnity plan and 95% for the managed plan (88% with the dental plan option).
See plan for actual details.

VACATION. Four weeks or such greater amount as is determined by you to be
reasonably necessary and is approved by the Chief Executive Officer.

HOLIDAYS. Ten annually.

SICK LEAVE. Up to 10 days paid time off per year for the illness or injury of
the employee only.

LONG TERM DISABILITY. Provides 60% of base salary after 26 weeks of short-term
disability. Five day waiting period unless hospitalized. See plan for actual
details.

PENSION. Final five year average base salary X .018 plus final five year average
excess social security compensation X .004% X years of service (30 maximum) =
monthly benefit payable at normal retirement (age 65), life zero years certain.
Other options actuarially reduced for continuation to spouse/beneficiary. 100%
vesting when employed five years. Early retirement benefits available at or
after age 55 assuming employee has 10 years of service. Benefit actuarially
reduced for early retirement. Eligible after one year of service per plan. Fully
paid by company. See plan for actual details.

401K PLAN. Optional pension benefit allows employee to defer pretax up to 100%
of income (subject to statutory maximum) into a choice of fifteen investment
funds. Company matches 25% on the first $1,000 deferred and 10% on deferrals
over $1,000. Employee is eligible to participate as of the first of the quarter
following one year of employment. See plan for actual details.

- 14-

--------------------------------------------------------------------------------

CAR. Company car provided by purchase or lease as approved by COO/Memorials
Division. All gas, maintenance, insurance and repairs paid by company. Company
follows actual IRS audit instructions regarding treatment of personal use of
car.

BUSINESS EXPENSES. All ordinary and necessary business expenses are reimbursed
in full by the Company based on submission of expense reimbursement forms.

MOVING EXPENSES. Any moving expenses, including the real estate commission on
the sale of Employee's house in the Omaha, Nebraska area, closing costs,
professional mover fees, packing and unpacking of household goods, etc., will be
reimbursed in full by the Company. Taxable moving expense reimbursements shall
be "grossed up" to cover the estimated additional tax liability incurred by
Employee as a result of such reimbursements.

CELL PHONE & CALLING CARD. A cell phone and phone calling card will be provided
and all usage charges paid by the Company.

 AIR TRAVEL. Frequent flyer miles earned are retained by the employee. Employees
are expected to fly economy class for domestic flights and personally pay for
additional charges for, or upgrades to, first class or business class.
International flights are by business class. Exceptions to this policy may be
approved by the Chief Executive Officer for special situations.

 

- 15 -

--------------------------------------------------------------------------------

EXHIBIT 10.8

Summary of 2005 Compensation for
Executive Officers and Non-Employee Directors

 

Executive Officer Compensation

In February 2005, the Compensation Committee of the Board of Directors of Rock
of Ages Corporation (the "Company"), approved the 2005 compensation for the
Company's executive officers. The table below sets forth 2005 compensation and
potential bonus award values under the Company's Executive Management Bonus Plan
(the "Bonus Plan"), as well as certain other compensation.

 

 

Name and Title

Annual Salary (1) 

 Bonus (2)

 

Other Compensation (3)

Caryn A. Crump
Senior Vice President of Marketing/Memorials Division

$225,000

—

—

Douglas S. Goldsmith
Senior Vice President, Chief Financial Officer, Treasurer and Assistant
Secretary

$185,004

—

—

Jon M. Gregory
President and Chief Operating Officer/Quarry Division

$420,004 (4)

—

—

Donald Labonte
President/North American Manufacturing

$195,000

—

—

Kurt M. Swenson
Chairman, President and CEO

$485,000 (4)

—

—

Michael B. Tule
Senior Vice President/General Counsel & Secretary

$160,000

—

—

Rick Wrabel
President and Chief Operating Officer/ Memorials Division

$320,004

—

—

 

(1)

Effective as of January 1, 2005.

 

 

(2)

Executive officers may receive bonuses in amounts determined at the discretion
of the Compensation Committee, based on the attainment of certain corporate
performance measures, as well as the performance of each executive.

 

 

(3)

Mr. Wrabel and Ms. Crump will receive payments during 2005 to assist in
defraying the cost of certain temporary living expenses. It is not possible to
determine the amount of those payments at this time.

 

 

(4)

Includes $100,000 of salary for each of Mr. Swenson and Mr. Gregory earned but
deferred at their election pursuant to the Rock of Ages Corporation Key
Employees Deferred Salary Plan.

 

--------------------------------------------------------------------------------

The executive officers are also eligible to participate in the Company's
employee benefit plans, which include health, dental, life and long-term
disability insurance; vacation leave; Company designated holidays; and the
ability to participate in the Company's 401(k) Plan and its defined benefit
retirement plan.

Non-Employee Director Compensation

For 2005, non-employee directors will receive the following annual compensation,
which has been approved by the Company's Board of Directors and remains
unchanged from 2004:

Cash Compensation

 

 * Annual Retainer of $20,000
 * $1,000 for each regularly scheduled board meeting (including committee
   meetings)
 * $1,500 annual retainer for each committee chairman
 * Reimbursement for reasonable expenses incurred in connection with attending
   board and committee meetings.

--------------------------------------------------------------------------------

 

 

 

 